DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 2, 4, 6, 7, 12-19, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
SOMERS et al., one of the closest prior art of record, fails to teach a rubber composition comprising from about 2 phr to about 6 phr of tackifying resin comprising a polyterpene resin, wherein the polyterpene resin comprises an alpha-pinene or beta-pinene derived polyterpene polymer. 
SOMERS teaches an elastomeric composition comprises tackifier resins including polyterpene resin in an amount ranging from 0 to about 15 phr which does not satisfy the claim limitations of the present invention. Therefore, SOMERS fails to disclose or render obvious the present invention. 

SANDSTROM, one of the closest prior art of record, fails to teach a rubber composition comprising from about 2 phr to about 6 phr of tackifying resin comprising a polyterpene resin, wherein the polyterpene resin comprises an alpha-pinene or beta-pinene derived polyterpene polymer.
SANDSTROM teaches silica-rich rubber compositions comprising elastomer, silica, and tackifying resins which does not satisfy the claim limitations of the present invention. Therefore, SANDSTROM fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763